Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 1 of 11 PageID 2934




                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  DRAGON JADE INTERNATIONAL,
  LTD., a British Virgin Island limited
  company,                                                  CASE NO: 8:17-cv-2422-T-27TBM

         Plaintiff,

  vs.

  ULTROID, LLC, a Nevada corporation;
  ULTROID MARKETING DEVELOPMENT
  CORP., a Florida corporation; ULTROID
  TECHNOLOGIES, INC., a Florida
  corporation,

        Defendants.
  ____________________________________/


         PLAINTIFF DRAGON JADE INTERNATIONAL LTD’S RESPONSES AND
           OBJECTIONS TO DEFENDANT ULTROID TECHNOLOGIES, INC.’S
                    FIRST SET OF REQUESTS FOR ADMISSION

         Pursuant to Federal Rules of Civil Procedure Rule 26 and 36, Plaintiff Dragon Jade

  International LTD (“Dragon Jade” or “Plaintiff”) hereby objects and responds to the Defendant

  Ultroid Technologies, Inc.’s (“Ultroid” or “Defendant”) First Set of Requests for Admission (the

  “Requests”), dated October 8, 2018.

                                  PRELIMINARY STATEMENT

         1.      Plaintiff objects to the definition of “Dragon Jade” set forth in Definition A to the

  extent that it includes legal counsel and thus seeks information covered by attorney-client

  privilege, the attorney work-product doctrine, or otherwise protected by Fed. R. Civ. P. 26(b)(3).

         2.      Plaintiff objects to the definition of “You” or “your” set forth in Definition G to

  the extent that it tracks the definition of “Dragon Jade” set forth in Definition A and includes
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 2 of 11 PageID 2935




  legal counsel and thus seeks information covered by attorney-client privilege, the attorney work-

  product doctrine, or otherwise protected by Fed. R. Civ. P. 26(b)(3).

          3.     Plaintiff does not intend, and its responses should not be construed as, an

  agreement or acquiescence with any characterization of fact, assumption, or conclusion of law

  contained in or implied by any of the Requests. Plaintiff’s responses, including any actual

  production of requested information or documents, shall not be construed as an admission of the

  admissibility or relevance of any information or documents produced in response to the

  Requests. Plaintiff reserves all evidentiary objections, including objections to the relevance and

  admissibility of requested information and documents.

          4.     Plaintiff’s search for information relevant to issues in this action is continuing.

  Plaintiff’s objections and responses to the Requests are based only upon such information and

  documents that are available to them at this time. Further investigation in this action may

  disclose additional information that is, or documents that are, requested by Defendant. Plaintiff

  reserves the right to modify or supplement any and all of their objections and responses to the

  Requests as additional information or documents are obtained or become available or know to

  Plaintiff.

    OBJECTIONS AND RESPONSES TO INDIVIDUAL REQUESTS FOR ADMISSION

          Subject to and without waiving the Objections to Defendant’s Requests for Admission set

  forth above, Plaintiff responds to the individually-numbered Requests as follows:


  REQUEST FOR ADMISSION NO. 1: Admit that Dragon Jade does not presently own the
  Ultroid Product or Ultroid Assets.

  RESPONSE:

          Admitted that Dragon Jade has a perfected security interest on the Ultroid Assets.




                                                   2
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 3 of 11 PageID 2936




  REQUEST FOR ADMISSION NO. 2: Admit that the Ultroid Companies currently retain
  ownership over the Ultroid Product and Ultroid Assets.

  RESPONSE:

         Plaintiff lacks sufficient information or belief to admit or deny. Therefore, the allegations

  contained in Request no. 2 are denied.

  REQUEST FOR ADMISSION NO. 3: Admit that Dragon Jade claims ownership over the
  Ultroid Product on its website, www.DragonJade.com.

  RESPONSE:

         Denied. The www.DragonJade.com website speaks for itself.

  REQUEST FOR ADMISSION NO. 4: Admit that a Dragon Jade employee, Tam Siu Man,
  sent $10,000.00 via wire transfer to Michael Knox’s sister-in-law, for the benefit of Michael
  Knox, on or about January 25, 2017.

  RESPONSE:

         Admitted that Dr. Lai, directed a Dragon Jade employee to wire $10,000 to Michael

  Knox c/o his sister-in-law, on or about January 25, 2017. Otherwise, the allegations contained in

  Request no. 4 are denied.

  REQUEST FOR ADMISSION NO. 5: Admit that a Dragon Jade employee, Tam Siu Man,
  sent $5,400.00 via wire transfer to Michael Knox’s sister-in-law, for the benefit of Michael
  Knox, on or about August 1, 2017.

  RESPONSE:

         Admitted Dr. Lai, directed a Dragon Jade employee to wire $5,400 to Michael Knox c/o

  his sister-in-law, on or about August 1, 2017. Otherwise, the allegations contained in Request no.

  5 are denied.

  REQUEST FOR ADMISSION NO. 6: Admit that the wire transfers referenced in Nos. 3
  and 4 were connected to Dragon Jade’s efforts to enter into the Security Agreement and
  Option Agreement.

  RESPONSE:

         Denied.




                                                   3
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 4 of 11 PageID 2937




  REQUEST FOR ADMISSION NO. 7: Admit that Tam Siu Man was acting at the direction
  of Dragon Jade’s CEO when she sent the wire transfers referenced in Nos. 3 and 4 above.

  RESPONSE:

         Admitted.

  REQUEST FOR ADMISSION NO. 8: Admit that there is no guarantee the Option
  Agreement, if valid and enforceable, would ultimately result in Dragon Jade’s purchase of
  the Ultroid Assets.

  RESPONSE:

         Admitted.

  REQUEST FOR ADMISSION NO. 9: Admit that Dragon Jade and/or its representatives
  took photographs of Michael Knox while he was visiting Hong Kong in November of 2015.

  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 10: Admit that Dragon Jade and/or its representatives
  took photographs of Michael Knox while he was visiting Hong Kong in April of 2016.

  RESPONSE:

         Admitted that during Michael Knox’s visit to Hong Kong in April 2016, Glenn

  Henricksen took a picture of Michael Knox, at Mr. Knox’s request and using Mr. Knox’s phone.

  Mr. Knox thereafter uploaded this photograph to his Viber account. A true and correct copy of

  the photograph taken by Mr. Henricksen during Mr. Knox’s April 2016 Hong Kong visit is

  attached to these Responses and Objections as Exhibit A.

  REQUEST FOR ADMISSION NO. 11: Admit that you paid and/or reimbursed expenses
  for Michael Knox while he was visiting Hong Kong in November of 2015.

  RESPONSE:

         Admitted.

  REQUEST FOR ADMISSION NO. 12: Admit that Dr. Steve Lai gave Michael Cao an
  envelope of money exceeding the value of his travel expenses when he visited Hong Kong in
  April of 2016.




                                                 4
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 5 of 11 PageID 2938




  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 13: Admit that Dragon Jade has not suffered any
  monetary damages as a result of the conduct alleged in the Complaint.

  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 14: Admit that in November of 2015, Dr. Steve Lai
  requested that the Ultroid Companies and/or their representatives get the Ultroid
  Companies appraised at approximately $80,000,000.00.

  RESPONSE:

         Admitted that on or about November of 2015, as part of Dragon Jade’s due diligence, Dr.

  Lai requested a that a valuation of the “Ultroid Companies” be performed. Otherwise, the

  allegations contained in Request no. 14 are denied.

  REQUEST FOR ADMISSION NO. 15: Admit that Dragon Jade, through its
  representatives, understood Michael Knox to be in poor health when they met in April of
  2016.

  OBJECTIONS:

         Plaintiff objects to this request because it calls for an admission regarding the vague,

  ambiguous, and subjective term “poor health.”

  RESPONSE:

         Admitted that Dragon Jade was made aware that in the early months of 2016 Michael

  Knox was experiencing some health issues. Otherwise, the allegations contained in Request no.

  15 are denied.

  REQUEST FOR ADMISSION NO. 16: Admit that Dragon Jade offered Michael Knox a
  full-time operations position if the Option and Security Agreements were consummated.

  RESPONSE:




                                                   5
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 6 of 11 PageID 2939




         Admitted that Dragon Jade offered Michael Knox a role as a consultant if the asset

  purchase was completed. Otherwise, the allegations contained in Request no. 16 are denied.

  REQUEST FOR ADMISSION NO. 17: Admit that Dragon Jade threatened Michael Knox
  in the days leading up to his execution of the Option and Security Agreements.

  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 18: Admit that Dragon Jade extorted Michael Knox in
  the days leading up to his execution of the Option and Security Agreements.

  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 19: Admit that Dragon Jade knew that Michael Knox
  did not have approval from the Ultroid Companies’ shareholders prior to entering into the
  Option Agreement.

  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 20: Admit that the shareholders of the Ultroid
  Companies have not ratified the Option Agreement.

  RESPONSE:

         Request no. 20 asks Plaintiff to admit to the actions the “Ultroid Companies,” or of third-

  party “shareholders of the Ultroid Companies” about which Plaintiff lacks sufficient information

  or belief to admit or deny. Therefore, the allegations contained in Request no. 20 are denied.

  REQUEST FOR ADMISSION NO. 21: Admit that Richard Blaylock knew Michael Knox
  lacked shareholder approval to enter in the Option Agreement.

  RESPONSE:

         Request no. 21 requests Plaintiff to admit to the knowledge possessed by third-party

  Richard Blaylock about which Plaintiff lacks sufficient information or belief to admit or deny.

  Therefore, the allegations contained in Request no. 21 are denied.




                                                  6
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 7 of 11 PageID 2940




  REQUEST FOR ADMISSION NO. 22: Admit that Richard Blaylock knew Michael Knox
  lacked shareholder approval to sell the Ultroid Assets.

  RESPONSE:

         Request no. 22 requests Plaintiff to admit to the knowledge possessed by third-party

  Richard Blaylock about which Plaintiff lacks sufficient information or belief to admit or deny.

  Therefore, the allegations contained in Request no. 22 are denied.

  REQUEST FOR ADMISSION NO. 23: Admit that Dragon Jade acted as part of an
  “enterprise” within the meaning of 18 U.S.C. § 1962 with respect to its actions in
  furtherance of the Option Agreement and Security Agreement.

  OBJECTIONS:

         Plaintiff objects to this Request to the extent that it calls for a legal conclusion.

  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 24: Admit that Dragon Jade is engaged and/or
  participates in activities that affect interstate or foreign commerce as contemplated by 18
  U.S.C. § 1962.

  OBJECTIONS:

         Plaintiff objects to this Request to the extent that it calls for a legal conclusion.

  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 25: Admit that Dragon Jade did not engage
  Underwriter’s Laboratories for testing and certification of the Ultroid Product as
  contemplated by the Option Agreement.

  RESPONSE:

         Admitted that Dragon Jade did not engage Underwriter’s Laboratories for testing and

  certification of the Ultroid Product because— as contemplated by the Option Agreement—

  Dragon Jade’s obligation to do so would only arise when the remediation project reached Phase

  3. Because the remediation project never reached Phase 3, Dragon Jade’s obligation under the


                                                    7
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 8 of 11 PageID 2941




  Option Agreement to hire Underwriter’s Laboratories for testing and certification of the Ultroid

  product never arose. Otherwise, the allegations contained in Request no. 25 are denied.

  REQUEST FOR ADMISSION NO. 26: Admit that Dragon Jade failed to establish a
  quality management system or retain a consulting firm to do so as contemplated by the
  Option Agreement.

  RESPONSE:

         Denied.

  REQUEST FOR ADMISSION NO. 27: Admit that Dragon Jade acted as part of an
  “enterprise” within the meaning of Fla. Stat. § 772.102 with respect to its actions in
  furtherance of the Option Agreement and Security Agreement.

  OBJECTIONS:

         Plaintiff objects to this Request to the extent that it calls for a legal conclusion.

  RESPONSE:

         Denied.



                                                         /s/ Elisa J. D’Amico
                                                         ELISA J. D’AMICO, ESQ.
                                                         Fla. Bar No. 76936
                                                         Email: elisa.damico@klgates.com
                                                         WILLIAM J. SIMONITSCH, ESQ.
                                                         Fla. Bar No. 0422060
                                                         Email: bill.simonitsch@klgates.com
                                                         DragonJade@klgates.com
                                                         Docketing.east@klgates.com
                                                         K&L GATES LLP
                                                         Southeast Financial Center
                                                         200 South Biscayne Boulevard, Suite 3900
                                                         Miami, Florida 33131
                                                         Telephone: (305) 539-3300
                                                         Facsimile: (305) 358-7095
                                                         Counsel for Dragon Jade
                                                         International, Ltd.




                                                    8
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 9 of 11 PageID 2942




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 9, 2018 a true and correct copy of the

  foregoing document was furnished via email to Josh Walker (jwalker@drml-law.com), Jenna

  Winchester (jwinchester@drml-law.com), and William E. Lawton (wlawton@drml-law.com),

  DEAN, RINGERS, MORGAN & LAWTON, P.A., counsel for Ultroid, LLC, Ultroid Marketing

  Development Corp., and Ultroid Technologies, Inc.



                                                      /s/ Elisa J. D’Amico
                                                      ELISA J. D’AMICO, ESQ.




                                               9
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 10 of 11 PageID 2943




                     EXHIBIT A
Case 8:17-cv-02422-JDW-CPT Document 138-6 Filed 06/27/19 Page 11 of 11 PageID 2944
